Citation Nr: 0631875	
Decision Date: 10/13/06    Archive Date: 10/16/06

DOCKET NO.  03-03 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral knee disabilities.

2.  Entitlement to service connection for bilateral hand 
disabilities.  

[The issue of whether new and material evidence has been 
submitted to reopen the claim of entitlement to service 
connection for post-traumatic stress disorder is the subject 
of a separate decision of the Board.]


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from September 1975 to 
September 1978, February 1982 to February 1986, and 
September 1990 to August 1991.  He also had service in the 
Army Reserve, including active duty for training and 
inactive duty for training.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Little Rock, Arkansas.  

The veteran testified at a Travel Board hearing in June 2004 
and at a videoconference hearing in May 2006.  While the two 
issues cited above were not addressed by the Veteran Law 
Judge at the hearing in May 2006, these issues were before 
the Board at the time of both hearings.  Therefore, as these 
hearings were not conducted by the same Veterans Law Judge, 
appellate review of the issues on appeal has been assigned 
to a panel of three Veterans Law Judges, to include the 
Veterans Law Judges who conducted the Travel Board and video 
conference hearings.  See 38 C.F.R. § 20.707 (2006).  The 
new claim, raised by the veteran at his hearing in May 2006, 
will be addressed solely by the Veterans Law Judge who took 
testimony on this issue in a separate decision.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.





REMAND

A remand by the Court or the Board confers on the claimant, 
as a matter of law, the right to compliance with the remand 
orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  
Failure of the Board to insure compliance with remand 
instructions constitutes error and warrants the vacating of 
a subsequent Board decision.  Id.

When this case was previously before the Board in November 
2004, it was observed that the service medical records for 
the veteran's periods of active duty from September 1975 to 
September 1978 and from September 1990 to August 1991 are 
not of record.  Additionally, it was noted that there are no 
service medical records on file as to the his periods of 
active duty for training and inactive duty for training.  
Accordingly, the Board remanded the appeal to the RO with 
instructions to make as many attempts as necessary to obtain 
any additional service medical records.

Review of the claims file reveals that, in response to RO 
requests for information, in November 2005, the National 
Personnel Records Center (NPRC) indicated that, to date, the 
veteran's records had not been received and the inquiry was 
referred to the United States Human Resources Command.  In 
addition, it was noted that the service departments send 
military health records to VA Records Management Center for 
maintenance and, if a VA claim is filed, the records are 
sent to the VA RO which serves the veteran's local area.  

Accordingly, in May 2006, the RO requested copies of the 
veteran's service medical and personnel records from the 
United States Human Resources Command.  However, there is no 
evidence to suggest that a response from the United States 
Human Resources Command to this request for information has 
been received and the information requested pursuant to the 
November 2004 Board remand is not of record.

The law requires VA to obtain the veteran's service medical 
records or other relevant service records held or maintained 
by a government entity.  38 U.S.C.A. § 5103A(c).  Whenever 
VA attempts to obtain records from a federal department or 
agency, the efforts to obtain those records must continue 
until the records are obtained unless it is reasonably 
certain that such records do not exist or that further 
efforts to obtain those records would be futile.  
38 U.S.C.A. § 5103A(b)(3).  In this case, the Board can not 
state that further efforts to obtain those records would be 
futile.

Accordingly, pursuant to Stegall, the appeal must again be 
remanded for compliance with the November 2004 Board remand.  

In an attempt to avoid duplication of efforts, the Board 
points out that the information requested pursuant to this 
remand is also requested in connection with the veteran's 
contemporaneous claim for service connection for PTSD which, 
as noted above, is the subject of a separate decision of the 
Board.  

The case is REMANDED for the following action:

1.  The RO should attempt to obtain the 
veteran's service medical records.  
Efforts to obtain such records should 
include obtaining a response from the 
United States Human Resources Command.

2.  The RO should then readjudicate the 
issues on appeal.  If the disposition of 
either claim remains unfavorable to the 
appellant, the RO should furnish the 
appellant and his representative with a 
supplemental statement of the case and 
afford the applicable opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


			
	JOHN J. CROWLEY	HARVEY P. ROBERTS
	             Veterans Law Judge                                      
Veterans Law Judge
       Board of Veterans' Appeals                          
Board of Veterans' Appeals


	                         
__________________________________________
MARK W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).





